In re Savoy, Rosalyn; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Lafayette, 15th Judicial District Court, Div. “B”, No. 952650; to the Court of Appeal, Third Circuit, No. CA95-1496.
Granted. Judgment of the court of appeal is reversed. Exception of prescription is denied. La.R.S. 40:1299.47A(2)(a) applies to the facts of this ease. Case is remanded to the district court for further proceedings.
LEMMON, KIMBALL and VICTORY, JJ., would grant and docket.
WATSON, J., not on panel.